UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7251



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ENRIQUE ALFONSO GAYLE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-90-105)


Submitted:   December 16, 2005         Decided:     December 30, 2005


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Enrique Alfonso Gayle, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Enrique Alfonso Gayle, a federal prisoner, seeks to

appeal the district court’s orders dismissing his motions filed

pursuant to Fed. R. Civ. P. 60(b) and Fed. R. Crim. P. 35(a)

seeking to raise Sixth Amendment claims as second or successive

motions under 28 U.S.C. § 2255 (2000).                    The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability.        28 U.S.C. § 2253(c)(1) (2000); see Jones v.

Braxton, 392 F.3d 683 (4th Cir. 2004); Reid v. Angelone, 369 F.3d

363 (4th Cir. 2004). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find the

district court’s assessment of his constitutional claims debatable

and that any dispositive procedural rulings by the district court

are also debatable or wrong.           See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d   676,    683    (4th    Cir.   2001).   We   have

independently reviewed the record and conclude that Gayle has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                       - 2 -
        DISMISSED




- 3 -